UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 1, 2008 (July 29, 2008) Commission Name of Registrant, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 001-32462 PNM Resources, Inc. 85-0468296 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)  Pre-commencement communications pursuant to Rule13e-4 (c)under the Exchange Act (17 CFR 240.13e-4(c) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 1, 2008, PNM Resources, Inc. (“PNMR”) filed its Form 8-K regarding the July 29, 2008 election of Donald K. Schwanz as the newest member of its Board of Directors.The July 29, 2008 press release announcing Mr. Schwanz election was intended to be filed as Exhibit 99.1 and incorporated by reference into the Form 8-K.The press release announcing the election of a previous director was erroneously included in the Form 8-K, as originally filed.This Form 8-K/A (Amendment No. 1) is being filed to attach the July 29, 2008 press release as Exhibit 99.1. Item 5.02, as originally filed in Form 8-K: On July 29, 2008, the Board of Directors of PNM Resources, Inc. (“PNMR”) elected Donald K. Schwanz as its newest member.Mr. Schwanz joins the Board of Directors as its tenth member, effective July 29, 2008, and has been named to the Finance Committee. As a non-employee director, Mr. Schwanz will receive the annual retainer in the form of cash and stock-based compensation, as well as expense reimbursement, that PNMR’s non-employee directors are entitled to receive.No specific grant or award was made to Mr. Schwanz in connection with his election to the Board of Directors. On July 29, 2008, PNMR issued a press release announcing the above election.The press release is furnished herewith as Exhibit 99.1 and incorporated by reference herein. Item 9.01Financial Statements and Exhibits. (d) Exhibits: Exhibit NumberDescription 99.1Press Release dated July 29, 2008. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PNM RESOURCES, INC. (Registrant) Date August 1, 2008 /s/ Thomas G. Sategna Thomas G. Sategna Vice President and Corporate Controller (Officer duly authorized to sign this report) 2
